Citation Nr: 1131803	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-10 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a thoracic spine disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disability.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension or heart disability.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus.

5.  Entitlement to service connection for a spinal (other than thoracic) disability.

6.  Entitlement to service connection for residuals of a right foot injury.

7.  Entitlement to service connection for a left-sided ribcage disability. 
 
8.  Entitlement to service connection for arthritis.

9.  Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1961.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision of the RO that, in pertinent part, declined to reopen claims for service connection for an anxiety disorder, for hypertension, for diabetes mellitus, and for a thoracic spine disability on the basis that new and material evidence had not been received; and denied service connection for arthritis, for residuals of a right foot injury, for a left-sided ribcage disability, and for a spinal (other than thoracic) disability.  The Veteran timely appealed.

The Veteran's petition to reopen the claim for service connection for hypertension or heart disability; the reopened claim of service connection for an acquired psychiatric disability; and the issues of service connection for residuals of a right foot injury, for a left-sided ribcage disability, and for arthritis are addressed in the REMAND portion of the decision below; and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 1978, the RO denied service connection for a thoracic spine disability and for an anxiety disorder.  The Veteran did not appeal within one year of being notified of this decision.  

2.  Evidence associated with the claims file since the November 1978 denial, when considered by itself or in connection with evidence previously assembled, does not create a reasonable possibility of substantiating a claim for service connection for a thoracic spine disability. 

3.  Evidence associated with the claims file since the November 1978 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disability and raises a reasonable possibility of substantiating the claim.  

4.  In December 1978, the RO denied service connection for diabetes mellitus.  The Veteran did not appeal within one year of being notified of this decision.  

5.  Evidence associated with the claims file since the December 1978 denial, when considered by itself or in connection with evidence previously assembled, does not create a reasonable possibility of substantiating a claim for service connection for diabetes mellitus. 

6.  There is no competent evidence that the Veteran currently has a spinal (other than thoracic) disability that is related to active service. 





CONCLUSIONS OF LAW

1.  The RO's November 1978 decision denying service connection for a thoracic spine disability and for an anxiety disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  The evidence received since the RO's November 1978 denial is not new and material, and the claim for service connection for a thoracic spine disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The evidence received since the RO's November 1978 denial is new and material, and the claim for service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  The RO's December 1978 decision denying service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

5.  The evidence received since the RO's December 1978 denial is not new and material, and the claim for service connection for diabetes mellitus is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

6.  A spinal (other than thoracic) disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.154, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through January 2006 and March 2006 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VCAA notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.

The VCAA also requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The January 2006 letter notified the Veteran that his previous claims for service connection for a thoracic spine disability and for anxiety had been denied in November 1978, and service connection for diabetes mellitus had been denied in December 1978.  The RO advised the Veteran of the evidence needed to establish each element for service connection.  The RO advised the Veteran of the reasons for the previous denials and that once a claim had been finally disallowed, new and material evidence was required for reopening, and also told him what constituted new evidence and what constituted material evidence.  This letter satisfied the notice requirements of Kent.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records.  The Veteran is not entitled to an examination prior to submission of new and material evidence. The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

The Veteran has not been afforded an examination for his claimed spinal (other than thoracic) disability.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be discussed below, there is no indication that the Veteran has a current diagnosis of any spinal (other than thoracic) disability or that any spinal (other than thoracic disability) is related the Veteran's period of active service.  Based on the facts of this case, VA has no duty to provide further VA examination or obtain medical opinions, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Petitions to Reopen Claims for Service Connection 

Records reflect that the RO originally denied service connection for a thoracic spine disability in November 1978 on the basis that the evidence of record did not reveal a current thoracic spine disability.  Service connection for an anxiety disorder also was denied in November 1978 on the basis that the claimed disability existed prior to service but was not aggravated by service.  In December 1978, the RO denied service connection for diabetes mellitus on the basis that there was neither evidence nor complaints of diabetes mellitus in service or within the first post-service year, nor was there a relationship shown between the claimed anxiety disorder and diabetes mellitus.

The evidence of record at the time of the last denial of the claims included the Veteran's DD Form 214, his service treatment records, a November 1978 medical statement showing a current diagnosis of diabetes mellitus, and statements by the Veteran.

The present claims were initiated by the Veteran in October 2005.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since November 1978 (thoracic spine and anxiety) and December 1978 (diabetes mellitus) includes the Veteran's service personnel records, private treatment records, VA treatment records, and statements by the Veteran and his representative.  In February 2006, the Veteran indicated that he had no other information or evidence to substantiate his claims.

Regarding a thoracic spine disability, private treatment records show that the Veteran reported to his psychiatrist in March 2006 that he had herniated discs.  As a layperson, the Veteran is not competent to establish a diagnosis or to specify the diagnostic criteria of a thoracic spine disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

The evidence is new in that it was not previously of record.  What is missing to award service connection is evidence that links a thoracic spine disability to an in-service incident, or to a continuity of symptomatology of thoracic back pain since active service.  Nor is there competent evidence of a current thoracic spine disability, which was the basis of the previous denial and an unestablished fact necessary to substantiate the claim.  Hence, the evidence is not material for purposes of reopening the claim.

Absent evidence of a nexus between a current thoracic spine disability and service, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the claim for service connection for a thoracic spine disability is not reopened.

Regarding an acquired psychiatric disability, private treatment records include a diagnosis of major depression with psychotic features in March 1998.  Records show that the Veteran was hospitalized in June 2000, and diagnosed with depression and anxiety.  VA treatment records show that the Veteran continued to experience great anxiety in April 2005.  In May 2010, the Veteran contended that although he had reported a history of nervousness at entry, by the time of his discharge examination in April 1961, his mental condition had worsened, and he suffered symptoms that included frequent trouble sleeping, nightmares, and depression or excessive worry.  He contended that these several complaints were demonstrative of an increase in severity of psychiatric distress during service.   

Here, the newly submitted evidence shows a continuity of symptomatology of an acquired psychiatric disability post-service.  The Veteran's statements are also relevant to his claim, and demonstrate aggravation in service.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  At the time of the prior final denial, it does not appear that the Veteran's statements at separation were considered.  The Veteran's contention that these psychiatric symptoms were a worsening of his history of nervousness is neither cumulative nor redundant of the evidence of record at the time of the prior final denial.  The newly submitted evidence demonstrates an increase in severity of manifestations of a psychiatric disability during active service and is material for purposes of reopening the claim.  Given the presumed credibility, the evidence raises a reasonable possibility of substantiating the claim.

Hence, the Veteran's application to reopen the claim for service connection for an acquired psychiatric disability must be granted.  38 U.S.C.A. § 5108. 

Regarding diabetes mellitus, in November 2006, the Veteran indicated that he was sent into Vietnam as a paratrooper for a 12-day mission, and as such, was exposed to Agent Orange and entitled to presumptive service connection for diabetes mellitus.  His DD Form 214 reflects receipt of a Parachutist Badge.  His service personnel records reflect no overseas service.

Here, the Veteran has offered statements and contentions in which he argued that his diabetes mellitus is related to active service.  A presumption of exposure to Agent Orange is based on service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  In this case, notwithstanding that the Veteran had no overseas service, his service personnel records show that the Veteran completed his active service in July 1961.  Nor is there evidence that Agent Orange was used in the Republic of Vietnam prior to 1962.  The Veteran does not meet any of the three exceptions for competent lay evidence as listed under Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Although the newly submitted evidence is new in that it was not previously of record, none of the evidence relates to the basis of the prior denial, i.e., there is no evidence revealing or alleging in-service manifestations of diabetes mellitus.  Also, what is missing to award service connection is evidence that links current diabetes mellitus to service, including any Agent Orange exposure.  Hence, the evidence is not material for purposes of reopening the claim.

III.  Service Connection 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2010).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran contends that a spinal (other than thoracic) disability had its onset in service.

Service treatment records do not reflect any findings or complaints of spinal problems, other than thoracic back pain.

The post-service evidence of record is negative for any current spinal (other than thoracic) disability.  Moreover, there is no suggestion that a spinal (other than thoracic) disability is in any way related to service.

To the extent the Veteran contends he has current spinal (other than thoracic) problems, including his report of herniated discs in a March 2006 private medical record, he is only competent to report symptoms that are readily observable, such as back pain.  He is not shown to have the medical expertise to diagnose or determine the etiology of a spinal disability.  Again, this is not something that would be readily apparent to a lay person.  Physicians must rely on examination, medical history, and special diagnostic testing to render a diagnosis and determine etiology.   

In this case, there is no competent evidence of a current spinal (other than thoracic) disability, and certainly none that can be linked to service.   

A clear preponderance of the evidence is against a finding that the Veteran has a spinal (other than thoracic) disability that either had its onset during service or is related to his active service.  The reasonable doubt doctrine is not for application.  Thus, service connection for a spinal (other than thoracic) disability is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002).  





       						(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence has not been received; the claim for service connection for a thoracic spine disability is not reopened.

New and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disability.

New and material evidence has not been received; the claim for service connection for diabetes mellitus is not reopened.

Service connection for a spinal (other than thoracic) disability is denied.


REMAND


VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Acquired Psychiatric Disability

The Veteran contends that his reported symptoms on separation examination, including frequent trouble sleeping, nightmares, and depression or excessive worry, demonstrate a worsening of the history of nervousness that he reported on induction examination.  It is unclear to the Board whether the Veteran's current psychiatric disability pre-existed service and if so, whether it was aggravated by his period of service.  Therefore, in order to make an accurate assessment of the Veteran's entitlement to service connection for his acquired psychiatric disability, it is necessary to have a medical opinion based upon a thorough review of the record that reconciles the question of whether the Veteran's acquired psychiatric disability pre-existed service and then increased in severity during service beyond the natural progression of the disease.  The Board thus finds that an examination and opinion addressing the relationship between the Veteran's acquired psychiatric disability and his period of service is necessary in order to fairly decide the merits of the Veteran's claim.

Hypertension or Heart Disability

VCAA notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.

The VCAA also requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element, or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Although the RO, in January 2006, sent a VCAA notice letter to the Veteran, that letter did not notify the Veteran of the elements required to establish service connection that were found insufficient in the last previous final denial of hypertension or a heart disability.  VA has not satisfied the notification requirements of the VCAA as interpreted in Kent, and therefore, a letter complying with the notification requirements in Kent should be sent to the Veteran with respect to this issue.  




Residuals of Right Foot Injury, Left-Sided Ribcage Disability, and Arthritis 

The Veteran contends that he has residuals of a right foot injury, a left-sided ribcage disability, and arthritis, each resulting from injury in service.

Service treatment records show that a heavy object fell on the Veteran's right foot in December 1960.  Examination at the time revealed pain, heat, and swelling.  A fracture was ruled out.  Service treatment records also show that the Veteran reported a sudden severe pain in the right posterior ribs, low, while marching in April 1961.  X-rays revealed no fracture in the ribs of the left hemi-thorax.

Under these circumstances, the Board finds that an examination is needed to obtain an informed medical opinion as to the likely etiology of any current residuals of a right foot injury, a left-sided ribcage disability, and arthritis, to include whether the initial onset occurred during active service or if the disease or disability is otherwise related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The claims file must be made available to the examiner for review.  The examiner is requested to determine: 

(a)  whether there is clear and unmistakable evidence that a psychiatric disability existed prior to service (this opinion should not be based on medical judgment alone, as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin, and development of such disability; the entire record should be considered with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular disability);

(b) if so, whether the psychiatric disability increased in severity during service; 

(c) if there was such an increase, whether there is clear and unmistakable evidence, which may include medical facts and principles, that such increase was due to the natural progress of the condition; and 

(d) if there is not clear and unmistakable medical evidence that the Veteran's psychiatric disability existed prior to service, whether it is at least as likely as not that the Veteran's complaints of nervousness, depression or worry, trouble sleeping, and nightmares noted at the time of his service discharge examination in April 1961 were early manifestations of his current psychiatric disability, or that his current psychiatric disability is related to the complaints noted in service.

The examiner should reconcile any opinion with the service treatment records and service discharge examination report.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  Furnish to the Veteran and his representative a letter providing notification required by the VCAA as regards reopening the claim for service connection for hypertension or a heart disability.  The letter should provide notice as to the type of evidence necessary to substantiate the claim, including information pertaining to service connection and new and material evidence, what evidence the Veteran is responsible for obtaining, what evidence VA will undertake to obtain, and the reason for the prior final denial in November 1978 (there was no objective evidence of current hypertension).  The letter should also include an explanation of what is needed to substantiate the elements, namely, evidence of current disability, and competent evidence showing a nexus link between current disability and service.

3.  Afford the Veteran a VA examination to identify all current disabilities underlying the Veteran's current complaints of right foot pain, left-sided ribcage pain, and arthritis; and to determine the likely etiology of the diseases or injuries. The claims file must be made available to the examiner for review.  The examiner is requested to determine:

For each disability identified, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that it had its clinical onset in service or is otherwise related to active duty, specifically to include a right foot injury in December 1960 and left-sided ribcage pain in April 1961, or any other incidents of service.  

The examiner should reconcile any opinion with the service treatment records and service discharge examination report.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

4.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


